UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KENT A. ALLEN,
                          Plaintiff,
                    -against-                                        21-CV-3839 (LTS)
JERMAINE DUPRI (SO SO DEF                                         ORDER OF DISMISSAL
RECORDING); DAVID KLEIN (CANOPY
GROWTH),
                          Defendants.


LAURA TAYLOR SWAIN, Chief United States District Judge:

       Plaintiff, who is appearing pro se, asserts claims for appropriation of of his idea for a

cannabis company named “Canopy Growth.” He invokes the federal diversity of citizenship

statute, 28 U.S.C. § 1332, as the basis for this Court’s jurisdiction. By order dated May 5, 2021,

the Court granted Plaintiff’s request to proceed without prepayment of fees, that is, in forma

pauperis (“IFP”).

                                   STANDARD OF REVIEW

       The Court must dismiss an IFP complaint, or any portion of the complaint, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also

dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3).

       While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470
F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The Supreme Court has held that, under Rule 8, a complaint must include enough facts to

state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). A claim is facially plausible if the plaintiff pleads enough factual detail to allow the

Court to draw the inference that the defendant is liable for the alleged misconduct. In reviewing

the complaint, the Court must accept all well-pleaded factual allegations as true. Ashcroft v.

Iqbal, 556 U.S. 662, 678-79 (2009). But it does not have to accept as true “[t]hreadbare recitals

of the elements of a cause of action,” which are essentially just legal conclusions. Twombly, 550

U.S. at 555. After separating legal conclusions from well-pleaded factual allegations, the Court

must determine whether those facts make it plausible – not merely possible – that the pleader is

entitled to relief. Id.

                                          BACKGROUND

        Plaintiff Kent Allen alleges the following facts. One night while Plaintiff was walking

with his “birth brother” Roland Powell, also known as “Lil Duval,” Plaintiff had to use the

bathroom but was far away from his house. He picked up a can that was on the ground and

urinated in it, which is when he “thought of the name Canopy Growth.” 1 (ECF 2, at 7.) The name

came “from a can as the material also because [he] urinated (pee) inside the can.” (Id.) Plaintiff



        1
         Canopy Growth is a Smith Falls, Canada-based cannabis company. Defendant David
Klein is CEO of Canopy Growth.


                                                   2
also knew of a place in Florida named Canopy. “The growth part come to motion because

[Plaintiff is] into gardening so [he] used to put plants inside the can.” (Id. at 8.)

        When Plaintiff was young, he told Powell “to use the name [Canopy Growth] for a large

dispensary company because by the time [they] grew up cannabis would be legal[] in many

states.” (Id.) When Plaintiff moved to Atlanta, he did not have further contact with Powell, but

he alleges that Powell later because business partners with Defendant Dupri. 2

        Plaintiff alleges that as a result of “loss of memory due to multiple concussion[s] from

playing football . . . memory of certain things in [his] childhood was forgotten which is when

[he] made contact with these people.” (Id. at 9.)

        Plaintiff maintains that “some of the artists do look to [him] for guidance with their future

businesses and also discover problems to help them grasp a competitive advantage,” and “only

look[s] to be compensated and given credit” for his ideas. (Id.) He seeks $55 million in damages.

                                            DISCUSSION

        The Court construes Plaintiff’s allegations that he had the idea to use the name “Canopy

Growth” for a cannabis dispensary, but was not credited or compensated for these ideas, as

seeking relief for copyright or patent infringement.

A.      The Copyright Act

        The Copyright Act gives the owner of a copyright certain “exclusive rights,” 17 U.S.C.

§ 106, to protect “original works of authorship,” 17 U.S.C. § 102(a). “[T]he author is the party

who actually creates the work, that is, the person who translates an idea into a fixed, tangible

expression entitled to copyright protection.” Cmty. for Creative Non-Violence v. Reid, 490 U.S.

730, 737 (1989). To establish copyright infringement, a claimant must show: (1) ownership of a


        2
            Plaintiff does not explain Dupri’s relationship to Canopy Growth or to Klein.


                                                    3
valid copyright; and (2) unauthorized copying of constituent elements of the work that are

original. Feist Publ’n, Inc. v. Rural Tel. Serv. Co., Inc., 499 U.S. 340, 361 (1991); Jorgenson v.

Epic/Sony Records, 351 F.3d 46, 51 (2d Cir. 2003).

        However, “copyright does not protect an idea, but only the expression of an idea.”

Richard J. Zitz, Inc. v. Pereira, 225 F.3d 646 (2d Cir. 2000) (citing Kregos v. Associated Press, 3

F.3d 656, 663 (2d Cir. 1993)); see 17 U.S.C. § 102(b) (“In no case does copyright protection for

an original work of authorship extend to any idea[,] . . . concept, [or] principle, . . . regardless of

the form in which it is described, explained, illustrated, or embodied in such work.”); Harper &

Row Publishers, Inc. v. Nation Enters., 471 U.S. 539, 547 (1985) (“[N]o author may copyright

. . . ideas.”); Williams v. Chrichton, 84 F.3d 581, 589 (2d Cir. 1996) (“Any similarity in the

theme of the parties’ works relates to the unprotectible idea of a dinosaur zoo.”); Eden Toys, Inc.

v. Marshall Field & Co., 675 F.2d 498, 501 (2d Cir. 1982) (“Plaintiff cannot copyright the ‘idea’

of a snowman.”); Dean v. Cameron, 53 F. Supp. 3d 641, 648 (S.D.N.Y. 2014) (“Plaintiff does

not have a monopoly on the idea of floating or airborne land.”); Castorina v. Spike Cable

Networks, Inc., 784 F. Supp. 2d 107, 112 (E.D.N.Y. 2011) (“[A] theme of ‘referencing

significant Americans’ is an uncopyrightable idea.”).

        Here, Plaintiff fails to state a claim under the Copyright Act because he does not allege

that he created any tangible expression of his ideas or that he holds any copyright.

B.      Patent Infringement

        “[T]he act of invention itself vests an inventor with a common law or ‘natural’ right to

make, use and sell his or her invention, absent conflicting patent rights in others.” Arachnid, Inc.

v. Merit Indus., Inc., 939 F.2d 1574, 1578 (D.C. Cir. 1991). But a patent “enlarges the natural

right, adding to it the right to exclude others from making, using or selling the patented




                                                   4
invention.” Id. “[O]wnership only of the invention gives no right to exclude, which is obtained

only from the patent grant.” Id. at 1578–79.

       The Patent Act of 1952 provides that a civil action for infringement may be brought by “a

patentee.” 35 U.S.C. § 281. The statute defines “patentee” to include the party to whom the

patent was issued and the successors in title to the patent, 35 U.S.C. § 100(d), and has been

interpreted to require that a suit for infringement be brought by a party holding legal title to the

patent, Arachnid, Inc., 939 F.2d at 1578-79. To state a claim of patent infringement, a plaintiff

must allege facts suggesting that the alleged infringer made, used, offered to sell, sold, or

imported a patented invention during the term of the plaintiff’s patent and without authority to do

so. 35 U.S.C. § 271.

       Here, Plaintiff alleges only that he had the idea for a cannabis dispensary named “Canopy

Growth” – not that he actually developed any technology or was issued a patent. Plaintiff thus

fails to state a claim for patent infringement.

C.     Diversity Jurisdiction Over State Law Claims

       A district court may decline to exercise supplemental jurisdiction over state-law claims

when it “has dismissed all claims over which it has original jurisdiction.” 28 U.S.C. § 1367(c)(3).

Generally, “when the federal-law claims have dropped out of the lawsuit in its early stages and

only state-law claims remain, the federal court should decline the exercise of jurisdiction.”

Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 n.7 (1988).

       Here, the Court has dismissed Plaintiff’s federal claims. But it appears that Plaintiff may

be able to invoke the Court’s diversity jurisdiction under 28 U.S.C. § 1332, in order to assert his

state law claims. Plaintiff alleges that he is a Florida citizen, that Defendants are citizens of

Georgia and Smith Falls, Ontario, Canada, and that he seeks damages in excess of $75,000. Even




                                                   5
if the Court can exercise diversity jurisdiction over any state law claims, however, the Court

concludes that there are multiple reasons why such claims must be dismissed. 3

       First, any claims based on Plaintiff’s allegations that, as a child, he thought of the idea for

a cannabis dispensary named Canopy Growth but did not receive credit or compensation would

be time-barred, whether they arise under Georgia, New York, or Florida state law. Second,

Plaintiff’s general idea for a cannabis dispensary is not sufficiently concrete to be a protectible

idea under state law. See, e.g., Schroeder v. Pinterest Inc., 133 A.D.3d 12, 29-30, 17 N.Y.S.3d

678, 692 (1st Dep’t 2015) (a claim for misappropriation of ideas requires a fiduciary or

contractual relationship and that idea be “novel and concrete”); Educ. Sales Programs, Inc. v.

Dreyfus Corp., 317 N.Y.S.2d 840, 843 (Sup. Ct., N.Y. Cnty., 1970) (“Not every ‘good idea’ is a

legally protectible idea.”); see also Burgess v. Coca-Cola Co., 245 Ga. App. 206, 209 (2000)

(holding that to succeed on claim for wrongful appropriation of an unpatented or unpatentable

idea or product, the idea must be: “1) . . . novel; 2) [disclosed] in confidence; 3) adopted and

made use of by the defendant; and 4) sufficiently concrete in its development to be usable”).

Thus, even if it were true that Plaintiff had the idea for a cannabis dispensary or the name

Canopy Growth, this alone would not establish any right to relief.

D.     Leave to Replead is Denied

       Generally, a court should not dismiss a pro se complaint “without granting leave to

amend at least once when a liberal reading of the complaint gives any indication that a valid


       3
          It is unclear why Plaintiff brings suit in this Court. He alleges that the individual
defendants reside outside this district, and appears to allege that the incidents giving rise to his
claims took place when he resided in Georgia and Florida. Under 28 U.S.C. § 1391, venue does
not appear to lie in this district. Applying New York choice-of-law rules, “the law of the
jurisdiction where the tort occurred will generally apply because that jurisdiction has the greatest
interest in regulating behavior within its borders.” White v. ABCO Eng’g Corp., 221 F.3d 293,
301 (2d Cir. 2000) (citation omitted).


                                                  6
claim might be stated.” Dolan v. Connolly, 794 F.3d 290, 295 (2d Cir. 2015) (quoting Chavis v.

Chappius, 618 F.3d 162, 170 (2d Cir. 2010) (internal quotation marks omitted)). But a court has

inherent power to dismiss without leave to amend or replead if “the substance of the claim

pleaded is frivolous on its face,” Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir.1988) (citation

omitted), or where amendment would otherwise be futile, Hill v. Curcione, 657 F. 3d 116, 123-

24 (2d Cir. 2011); see also Shapiro v. McManus, 136 S. Ct. 450, 455-56 (2015) (holding that

federal-question jurisdiction is lacking where the claims are “wholly insubstantial and frivolous,”

“essentially fictitious,” or “obviously without merit” (internal quotation marks and citations

omitted)). Because Plaintiff’s claims appear to be wholly implausible and granting leave to

amend his complaint would be futile, the Court declines to do so.

E.     Litigation History

       In less than a month, Plaintiff has filed at least eleven similar actions in this court. On

April 19, 2021, Plaintiff filed five actions: (1) Allen v. Cole, ECF 1:21-CV-3450, 6 (S.D.N.Y.

May 7, 2021) (dismissing the complaint and warning Plaintiff that vexatious or frivolous

litigation may result in an order barring him from filing new actions IFP); (2) Allen v. Patton,

ECF 1:21-CV-3434, 6 (S.D.N.Y. Apr. 30, 2021) (same); (3) Allen v. Patton, ECF 1:21-CV-3457,

2 (S.D.N.Y. filed April 19, 2021) (complaint naming William Wang, CEO of Vizio as a third

defendant); (4) Allen v. Patton, ECF 1:21-CV-3459, 2 (S.D.N.Y. filed April 19, 2021)

(complaint naming Sundar Pichai of Google as a third defendant and also alleging that Plaintiff

had the idea for Spotify); and (5) Allen v. Patton, ECF 1:21-CV-3468, 2 (S.D.N.Y. filed April

19, 2021) (complaint naming Amazon founder Jeff Bezos). In each action, Plaintiff has sought

IFP status.

       Ten days later, and before this Court warned Plaintiff, he filed this action (No. 21-CV-

3839) and four additional actions where he sought to proceed IFP: (1) Allen v. Finley, ECF 1:21-


                                                  7
CV-3840, 2 (S.D.N.Y. filed April 29, 2021) (complaint alleging that Plaintiff invented the

business name “Aquafina”); (2) Allen v. Cole, ECF 1:21-CV-3844, 2 (S.D.N.Y. filed April 29,

2021) (complaint describing Plaintiff’s “time dating [Defendant Keyshia Cole] [and] . . .

develop[ing] her as a R&B singer”); (3) Allen v. Almanazar, ECF 1:21-CV-3838, 2 (S.D.N.Y.

filed April 29, 2021) (complaint describing Plaintiff’s relationship with his “birth sister . . .

Belcalis Almanzar (Cardi B)” and his attempts to reach her through Snapchat); and (4) Allen v.

Thomas, ECF 1:21-CV-3841, 2 (S.D.N.Y. filed April 29, 2021) (complaint describing Plaintiff’s

creation of the name “GameStop”).

       Finally, on May 7, 2021, after the Court had warned Plaintiff about continuing to file

frivolous and vexatious litigation, he filed two additional actions: (1) Allen v. Tenev, ECF 1:21-

CV-4119, 2 (S.D.N.Y. filed May 7, 2021) (complaint alleging that, as a child, Plaintiff “thought

about how Robin Hood the cartoon show should also be used for stock trading”); and (2) Allen v.

Patton, ECF 1:21-CV-4123, 2 (S.D.N.Y. filed May 7, 2021) (complaint alleging that Plaintiff

had the idea for Uber).

       The Court again warns Plaintiff that vexatious or frivolous litigation in this Court may

result in an order barring Plaintiff from filing new actions IFP unless he receives prior

permission. See 28 U.S.C. § 1651.

                                          CONCLUSION

       Plaintiff’s complaint, brought IFP under 28 U.S.C. § 1915(b), is dismissed for failure to

state a claim under 28 U.S.C. § 1915(e)(2)(B)(ii). The Clerk of Court is directed to mail a copy

of this order to Plaintiff and note service on the docket.




                                                   8
         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. See

Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:     May 18, 2021
           New York, New York

                                                      /s/ Laura Taylor Swain
                                                            LAURA TAYLOR SWAIN
                                                         Chief United States District Judge




                                                 9
